DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Status of the Claims
Claims 1-4, 7, 10-11, 16-17, 20, 26-27, 40-44, 50, 53-54 are pending.
Claims 1-4, 7, 10-11, 16-17, 20, 26-27, 40-44, 50, 53-54 are examined herein.
Claim Objections
Claims 40-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 10-11, 16-17, 20, 26-27, 44, 50, 53-54 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant claims in Claim 1 “A modified corn plant, or plant part thereof, comprising a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus, or both, and further comprising an expression cassette comprising a transcribable DNA sequence encoding a non-coding RNA for suppressing one or more of the GA20 oxidase_3 gene, the GA20 oxidase 4 gene, and the GA20 oxidase_5 gene.”  
The recitation of “GA20 oxidase_3”, “GA20 oxidase_4” and “GA20 oxidase_5” does not clearly identify the claimed subject matter or set forth the metes and bounds of the claimed invention.  The numerical designations relative to GA20 oxidases are not consistent between cereal species.  Further, the numerical designations of “3”, “4” and “5” and inconsistent in the prior art with respect to maize GA20 oxidases.  Only a few prior art references teach the GA20 oxidase genes and encoded polypeptides of maize, and the prior art assigns different numbers to the same GA20 oxidases.  For example, polypeptides having the amino acid sequence of the instant SEQ ID NO:15 are assigned the name “Gibberellin 20-oxidase5” by Uniprot Accession K7VMU4 (02/06/2013) and “Gibberellin 20 oxidase 2” by Uniprot Accession C0HFM9 (05/09/2009) and polypeptides having the amino acid sequence of the instant SEQ ID NO:9 are assigned the name “Gibberellin 20-oxidase3” by Uniprot Accession A0A1D6N5E5 (11/30/2016) and “Gibberellin 20 oxidase 2” by Uniprot Accession A0A3L6FA55 (02/13/2019) (this reference is not prior art but demonstrates the ongoing inconsistency in assigning names to GA20 oxidases in maize).  The specification does not appear to explicitly define what genes are “GA20 oxidase_3”, “GA20 oxidase_4” and “GA20 oxidase_5”.As such, the terms “GA20 oxidase_3, GA20 oxidase_4” and “GA20 oxidase_5” are indefinite in the context of the claims.  
Further, the recitation of “a mutant allele at GA20 oxidase_3 locus, a mutant allele at GA20 oxidase_5 locus” is indefinite as it is unclear what “mutant” means in the context of the claims.  There is no sequence against which “mutants” can be compared and given that the numerical designations relative to GA20 oxidases are not consistent, as set forth above, the metes and bounds of what the term “mutant” means is unclear.  The term “mutant” in reasonably interpreted to encompass any sequence deviation from any GA20 oxidase that can be reasonably interpreted to be GA20 oxidase_3 or GA20 oxidase_5.  This interpretation does not relieve Applicant of the duty to amend the claims to address the identified deficiency.
Applicant is encouraged to call Examiner to discuss amendments that could be helpful in rendering the claims definite.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10-11, 16-17, 20, 26-27, 44, 50, 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16967038.
Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at a GA20 oxidase_3 locus and a mutant allele at a GA20 oxidase_5 locus, wherein at least one of said GA20 oxidase_3 and GA20 oxidase_5 loci comprises homozygous mutant alleles (Claim 1), wherein said GA20 oxidase_3 locus comprises homozygous mutant alleles (Claim 2), wherein only one of said GA20 oxidase_3 and GA20 oxidase_5 loci comprises homozygous mutant alleles (Claim 3), wherein said GA20 oxidase_5 locus comprises homozygous mutant alleles (Claim 4), wherein said mutant allele at a GA20 oxidase_3 locus or said mutant allele at a GA20 oxidase_5 locus exhibits an at least 30% reduction of expression or enzymatic activity relative to an unmodified, wild-type GA20 oxidase_3 or GA20 oxidase_5 gene allele (Claim 7), wherein said mutant allele at the GA20 oxidase_3 locus results in   one or more of the following: a GA20 oxidase_3 protein truncation, a non-translatable GA20 oxidase_3 gene transcript, a non-functional GA20 oxidase_3 protein, a premature stop codon in the GA20 oxidase_3 gene, and any combination thereof (Claim 10), wherein each mutant allele at the GA20 oxidase_3 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_3 gene (Claim 11), said mutant allele at the GA20 oxidase_5 locus results in one or more of the following: a GA20 oxidase_5 protein truncation, a non-translatable GA20 oxidase_5 gene transcript, a non-functional GA20 oxidase_5 protein, a premature stop codon in the GA20 oxidase_5 gene, and any combination thereof (Claim 16), wherein each mutant allele at the GA20 oxidase_5 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_5 gene (Claim 17), wherein said modified corn plant has a shorter plant height and/or improved lodging resistance relative to an unmodified control plant (Claim 44), wherein said modified corn plant does not have any significant off- types in at least one female organ or ear (Claim 50), 
Applicant further claims a modified corn plant, or plant part thereof, comprising a first homozygous mutation in one of GA20 oxidase_3 and GA20 oxidase_5 genes and further comprising a second heterozygous or homozygous mutation in the other one of said GA20 oxidase_3 and GA20 oxidase_5 genes (Claim 20), wherein said first homozygous mutation results in the modified corn plant having an at least 30% reduction of expression or enzymatic activity of the GA20 oxidase_3 relative to an unmodified, wild-type GA20 oxidase_3 gene allele (Claim 26), wherein said first homozygous mutation or said second heterozygous or homozygous mutation results in the modified corn plant having an at least 30%, reduction of expression or enzymatic activity of the GA20 oxidase_5 relative to an unmodified, wild-type GA20 oxidase_5 gene allele (Claim 27).
Applicant further claims a method of making a modified corn plant, or plant part thereof, comprising: (a) crossing a first corn plant comprising a mutant allele of the GA20 oxidase_3 locus with a second plant comprising a mutant allele of the GA20 oxidase_5 locus; and (b) selecting a progeny corn plant, or plant part thereof, from the cross in step (a) that is (i) homozygous for one or more mutant alleles of the GA20 oxidase_3 locus and heterozygous for a mutant allele of the GA20 oxidase_5 locus, or (ii) heterozygous for a mutant allele of the GA20 oxidase_3 locus and homozygous for one or more mutant alleles of the GA20 oxidase_5 locus (Claim 53), wherein: a) the first corn plant is homozygous for one or more mutant alleles of the GA20 oxidase_3 locus, and the second corn plant is heterozygous for a mutant allele of the GA20 oxidase_5 locus, (b) the first corn plant is heterozygous for a mutant allele of the GA20 oxidase_3 locus, and the second corn plant is homozygous for one or more mutant alleles of the GA20 oxidase_5 locus; (c) the first corn plant is homozygous for one or more mutant alleles of the GA20 oxidase 3 locus, and the second corn plant is homozygous for one or more mutant alleles    of the GA20 oxidase_5 locus; (d) the first corn plant is heterozygous for a mutant allele of the GA20 oxidase_5 locus; (e) the first corn plant is homozygous for a mutant allele of the GA20 oxidase_5 locus; (e) the second corn plant is homozygous for a wild type allele of the GA20 oxidase_3 locus; (f) the second corn plant is heterozygous for a mutant allele of the GA20 oxidase_ 3 locus; or (g) the second corn plant is homozygous for one or more mutant alleles of the GA20 oxidase 3 locus (Claim 54).
The instant claims are not patentably distinct from the claims of the reference application because the recited claims of the reference application recite all of the limitations of the rejected claims as genera of the limitations of the instant claims with respect to the mutated GA20 oxidase_3 and GA20 oxidase_5 genes, including types of mutations and combinations with respect to allelism at each locus.  However, Claims 4 and 5 of the reference Application recite specific embodiments that read on the instant claims, claiming plants where the GA20 oxidase_3 and GA20 oxidase_5 genes are mutated and present in the claimed corn plants in a combination of homozygous and heterozygous allelic states.  In view of the claimed subject matter of the recited claims, one of ordinary skill in the art would have been motivated to make plants comprising mutations in the GA20 oxidase_3 and GA20 oxidase_5 genes of maize to reduce the function of the encoded oxidases, using the crossing methods as claimed herein, which were routine in the prior art. The phenotypes required by Claims 44 and 50 are deemed to be inherent to at least a subset of the plants rendered obvious by the claimed subject matter of the reference application, in view of the evidence of the instant Specification.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 7, 10-11, 16-17, 20, 26-27, 44, 50, 53-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10724047 B2 in view of Okawa et al. (US 7138567 B2) and Song et al. (Gene 482.1-2 (2011): 34-42).
Applicant claims a modified corn plant, or plant part thereof, comprising a mutant allele at a GA20 oxidase_3 locus and a mutant allele at a GA20 oxidase_5 locus, wherein at least one of said GA20 oxidase_3 and GA20 oxidase_5 loci comprises homozygous mutant alleles (Claim 1), wherein said mutant allele at a GA20 oxidase_3 locus or said mutant allele at a GA20 oxidase_5 locus exhibits an at least 30% reduction of expression or enzymatic activity relative to an unmodified, wild-type GA20 oxidase_3 or GA20 oxidase_5 gene allele (Claim 7), wherein said mutant allele at the GA20 oxidase_3 locus results in one or more of the following: a GA20 oxidase_3 protein truncation, a non-translatable GA20 oxidase_3 gene transcript, a non-functional GA20 oxidase_3 protein, a premature stop codon in the GA20 oxidase_3 gene, and any combination thereof (Claim 10), wherein each mutant allele at the GA20 oxidase_3 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_3 gene (Claim 11), said mutant allele at the GA20 oxidase_5 locus results in one or more of the following: a GA20 oxidase_5 protein truncation, a non-translatable GA20 oxidase_5 gene transcript, a non-functional GA20 oxidase_5 protein, a premature stop codon in the GA20 oxidase_5 gene, and any combination thereof (Claim 16), wherein each mutant allele at the GA20 oxidase_5 locus comprises a mutation selected from the group consisting of a substitution, a deletion, an insertion, a duplication, and an inversion of one or more nucleotides relative to a wild-type GA20 oxidase_5 gene (Claim 17), wherein said modified corn plant has a shorter plant height and/or improved lodging resistance relative to an unmodified control plant (Claim 44), wherein said modified corn plant does not have any significant off- types in at least one female organ or ear (Claim 50), 
Applicant further claims a modified corn plant, or plant part thereof, comprising a first homozygous mutation in one of GA20 oxidase_3 and GA20 oxidase_5 genes and further comprising a second heterozygous or homozygous mutation in the other one of said GA20 oxidase_3 and GA20 oxidase_5 genes (Claim 20), wherein said first homozygous mutation results in the modified corn plant having an at least 30% reduction of expression or enzymatic activity of the GA20 oxidase_3 relative to an unmodified, wild-type GA20 oxidase_3 gene allele (Claim 26), wherein said first homozygous mutation or said second heterozygous or homozygous mutation results in the modified corn plant having an at least 30%, reduction of expression or enzymatic activity of the GA20 oxidase_5 relative to an unmodified, wild-type GA20 oxidase_5 gene allele (Claim 27).
Applicant further claims a method of making a modified corn plant, or plant part thereof, comprising: (a) crossing a first corn plant comprising a mutant allele of the GA20 oxidase_3 locus with a second plant comprising a mutant allele of the GA20 oxidase_5 locus; and (b) selecting a progeny corn plant, or plant part thereof, from the cross in step (a) that is (i) homozygous for one or more mutant alleles of the GA20 oxidase_3 locus and heterozygous for a mutant allele of the GA20 oxidase_5 locus, or (ii) heterozygous for a mutant allele of the GA20 oxidase_3 locus and homozygous for one or more mutant alleles of the GA20 oxidase_5 locus (Claim 53), wherein: a) the first corn plant is homozygous for one or more mutant alleles of the GA20 oxidase_3 locus, and the second corn plant is heterozygous for a mutant allele of the GA20 oxidase_5 locus, (b) the first corn plant is heterozygous for a mutant allele of the GA20 oxidase_3 locus, and the second corn plant is homozygous for one or more mutant alleles of the GA20 oxidase_5 locus; (c) the first corn plant is homozygous for one or more mutant alleles of the GA20 oxidase 3 locus, and the second corn plant is homozygous for one or more mutant alleles    of the GA20 oxidase_5 locus; (d) the first corn plant is heterozygous for a mutant allele of the GA20 oxidase_5 locus; (e) the first corn plant is homozygous for a mutant allele of the GA20 oxidase_5 locus; (e) the second corn plant is homozygous for a wild type allele of the GA20 oxidase_3 locus; (f) the second corn plant is heterozygous for a mutant allele of the GA20 oxidase_ 3 locus; or (g) the second corn plant is homozygous for one or more mutant alleles of the GA20 oxidase 3 locus (Claim 54).
U.S. Patent No. US 10724047 B2 claims a recombinant DNA construct comprising a transcribable DNA sequence encoding a non-coding RNA molecule, wherein the non-coding RNA molecule comprises a targeting sequence that is: (a) at least 80% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA oxidase protein in a corn plant or plant cell, the first endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 9; and (b) at least 80% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA oxidase protein in the corn plant or plant cell, the second endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 15; wherein the transcribable DNA sequence is operably linked to a vascular promoter, and wherein the non-coding RNA molecule down-regulates expression of the first and second endogenous GA oxidase proteins in the corn plant or plant cell when expressed in the corn plant or plant cell (Claim 1), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of a sequence selected from the group consisting of SEQ ID NOs: 7, 8, 13, and 14 (Claim 2), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of the first mRNA molecule encoding the first endogenous GA20 oxidase protein (Claim 3), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of SEQ ID NO: 7 or 8 (Claim 4), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of the second mRNA molecule encoding the second endogenous GA20 oxidase protein (Claim 5), wherein the targeting sequence of the non-coding RNA molecule is at least 90% complementary to at least 19 consecutive nucleotides of SEQ ID NO: 13 or 14 (Claim 6), wherein the vascular promoter comprises one of the following: a sucrose synthase promoter, a sucrose transporter promoter, a Sh1 promoter, Commelina yellow mottle virus (CoYMV) promoter, a wheat dwarf geminivirus (WDV) large intergenic region (LIR) promoter, a maize streak geminivirus (MSV) coat protein (CP) promoter, a rice yellow stripe 1 (YS1)-like promoter, or a rice yellow stripe 2 (OsYSL2) promoter (Claim 7), the recombinant DNA construct of claim 1, wherein the non-coding RNA molecule encoded by the transcribable DNA sequence is a precursor miRNA or siRNA that is processed or cleaved in a plant cell to form a mature miRNA or siRNA (Claim 8), and a transgenic corn plant comprising a recombinant DNA construct comprising a transcribable DNA sequence encoding a non-coding RNA molecule, wherein the non-coding RNA molecule comprises a targeting sequence that is (a) at least 80% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous GA oxidase protein in a corn plant, the first endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 9 and (b) at least 80% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA oxidase protein in a corn plant, the second endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 15; and wherein the transcribable DNA sequence is operably linked to a vascular promoter and wherein the non-coding RNA molecule down-regulates expression of the first and second endogenous GA oxidase proteins in the transgenic corn plant when expressed in the transgenic corn plant (Claim 9).
U.S. Patent No. US 10724047 does not claim that the plants comprise mutations in the ZmGA20ox3 and ZmGA20ox5 genes.  
Okawa et al. (US 7138567 B2) teaches that techniques such as mutation of the SD1 gene and RNAi to suppress transcripts of the SD1 gene in crop plants such as wheat, barley, and maize, vegetables, and fruit plants would be expected to increase yield.  Okawa et al. teaches that the mutations can be insertions, deletions or missense mutations.  (col. 2, line 63 – col. 3, line 16, col. 9, line 50 – col. 10 line 37).   Okawa et al. teaches mutations in the first and second exon of the rice SD1 gene that produce the sd1 semi-dwarf, high yield phenotype.  (col. 11 line 24 – col. 12 line 13).  
Song et al. teaches the sequences of several maize gibberellin pathway polypeptides, including the sequence of ZmGA20ox3 (maize GA20 oxidase 3).  (Supplemental Fig. 3).  Song et al. teaches a phylogenetic analysis that identifies the ZmGA20ox3 polypeptide and the ZmGA20ox5 polypeptides as the most closely related maize GA20 oxidases relative to the rice OsGA20ox2 polypeptide and that the sequences shared homology to OsGA20ox2.  (p. 37 left col. ¶ 2 – p. 38 left col. ¶ 1, p. 38 l left col. ¶ 3 – right col. ¶ 1, Figure 3). Song et al. teaches that the OsGA20ox2 polypeptide is the rice semi-dwarf (SD1) polypeptide – the polypeptide encoded by the Green Revolution gene.  (p. 37 left col. ¶ 2 – p. 38 left col. ¶ 1).  
It would have been prima facie obvious to modify the plants of U.S. Patent No. US 10724047 such that the plants comprise mutations in the ZmGA20ox3 and ZmGA20ox5 genes.  One having ordinary skill in the art would have been motivated to do so because Okawa et al. teaches that RNAi suppression of SD1 expression in crop plants such as maize would be expected to increase yield, and that the SD1 genes could also be mutated, and Song et al. teaches that the ZmGA20ox3 and ZmGA20ox5 polypeptides are sequences homologous to SD1 in maize.  It would have been prima facie obvious to mutate the ZmGA20ox3 and ZmGA20ox5 genes in corn plants in view of the claimed subject matter of U.S. Patent No. US 10724047, which claims suppressing both the ZmGA20ox3 and ZmGA20ox5 genes, and in view of the teachings of Okawa et al. and Song et al. The mutations rendered obvious by the teachings of Okawa et al. include insertions, deletions and missense mutations in the first and second introns of the ZmGA20ox3 or ZmGA20ox5 genes, as such mutations in the rice SD1 gene are explicitly taught by Okawa et al.  Such mutations would be expected to produce the same or a similar effect on expression of the ZmGA20ox3 and ZmGA20ox5 genes as the suppression as claimed by U.S. Patent No. US 10724047, and reduction of at least 30% activity of the encoded oxidases would flow naturally from the types of mutations (large deletions) as taught by Okawa et al.  
Conclusion
No claims are allowed.
Claims 1-4, 7, 10-11, 16-17, 20, 26-27, 44, 50, 53-54 appear to be free of the prior art.  The closest prior art is Okawa et al. (US 7138567 B2), which teaches mutation of the SD1 gene and RNAi to suppress transcripts of the SD1 gene in crop plants such as wheat, barley, and maize, vegetables, and fruit plants would be expected to increase yield.  Okawa et al. teaches that the mutations can be insertions, deletions or missense mutations.  However, Okawa et al. does not disclose the instant invention in its broadest embodiments, nor does it teach or otherwise render obvious the mutation of the combination of the GA20ox_3 and GA20ox_5 genes as required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662